Name: 2009/249/EC: Council Decision of 16Ã March 2009 appointing the Chairperson of the European Statistical Governance Advisory Board
 Type: Decision
 Subject Matter: economic analysis; NA;  EU institutions and European civil service
 Date Published: 2009-03-20

 20.3.2009 EN Official Journal of the European Union L 74/30 COUNCIL DECISION of 16 March 2009 appointing the Chairperson of the European Statistical Governance Advisory Board (2009/249/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Decision No 235/2008/EC of the European Parliament and of the Council of 11 March 2008 establishing the European Statistical Governance Advisory Board (1), and in particular Article 3 thereof, Having regard to the opinion of the Commission, Having regard to the approval of the European Parliament, HAS DECIDED AS FOLLOWS: Article 1 Mr Johnny Ã KERHOLM is hereby appointed Chairperson of the European Statistical Governance Advisory Board for a period of three years. Article 2 This Decision shall take effect on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 16 March 2009. For the Council The President A. VONDRA (1) OJ L 73, 15.3.2008, p. 17.